Opinion issued February 4, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00048-CV
                           ———————————
                      STEVEN B. MCNEILL, Appellant
                                        V.
                      STATE FARM LLOYDS, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-72590


                         MEMORANDUM OPINION

      On August 29, 2013, Appellant, Steven B. McNeill, filed a joint motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued and

although appellant has failed to include a certificate of conference in his motion,
more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                        2